In re Alvin R. Moore, Jr., applying for stay, supervisory writs of mandamus, prohibition/certiorari/habeas corpus, Parish of Bossier, 26th Judicial District Court, Div. “B”, No. 57718.
Writ Granted. A death warrant could not by law have been issued until September 12, 1984, the date on which the United States Fifth Circuit Court of Appeals issued its mandate and judgment favorable to the state in this matter. And an execution warrant issued on or after September 12, 1984 “shall fix the execution date at not less than 30 days nor more than 45 days from” that date. R.S. 15:567. The trial court’s warrant, issued on August 20,1984, and directing relator’s execution on September 26, 1984 is illegal and therefore set aside. The case is remanded to the trial court for proceedings in accordance with law.
DIXON, C.J., and DENNIS, J., not present.